Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “10”; “41” in figure 3 (note paragraphs 27 and 40 of the specification, for example); “1” in figure 3 (note paragraph 30 of the specification, for example); and “100”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph 28, line 3, “annually” should be changed to -- annularly --.
In paragraph 56, line 8, -- a -- should be inserted before “suddenly”.
In paragraph 57, the last line, “outdoor” should be changed to -- outdoors --.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“an obtaining unit for obtaining information relating to a load applied to each of a plurality of actuators” and “the obtaining unit” (Claims 1-4, 5, and 17-18). 
“a processing unit for, based on the information obtained by the obtaining unit, calculating a partial load ratio” (Claims 1, 5, and 17-18).
“an output unit for outputting the partial load ratio” (Claim 1).
“a diagnosing unit for diagnosing a condition of each of the actuators based on the total load and the partial load ratio calculated by the processing unit” (Claims 5 and 18).
 “a drive control unit for controlling the brake based on a diagnosis made by the diagnosing unit” (Claims 7-8 and 17).
“a display unit for displaying the information obtained by the obtaining unit using a graph plotted by taking the partial load ratio along an axis and the total load along another axis” and “the display unit” (Claims 9-12 and 13-16).
“a diagnosing unit for diagnosing a condition of the drive device based on the partial load ratio” (Claim 17).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 19-20 are objected to because of the following informalities: Appropriate correction is required.
In claim 19, line 6, -- step -- should be inserted after “obtaining”.
In claim 19, the last line, -- step -- should be inserted after “diagnosing”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, line 4, “ a drive device of a wind turbine” is a double recitation of this limitation in line 1, causing ambiguity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-10, 13-14, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites an obtaining unit for obtaining information relating to a load applied to each of a plurality of actuators, which is data gathering.
Claim 1 recites a processing unit for, based on the information obtained by the obtaining unit, calculating a partial load ratio, the partial load ratio representing a ratio of the load on each of the actuators to a total load, the total load being a sum of the loads on the respective actuators, which is a mathematical relationship, formula, and/or calculation.
Claim 1 recites an output unit for outputting the partial load ratio, which is merely using a generic computer component to output a result.
Claim 2 recites that the obtaining unit obtains information relating to the load applied to each of the actuators while the drive device is in operation, which is data gathering.
Claim 3 recites that the obtaining unit obtains information relating to the load applied to each of the actuators while the drive device is suspended, which is data gathering.
Claim 4 recites that the obtaining unit obtains information relating to the load applied to each of the actuators while the drive device is suspended, which is data gathering.
 Claim 5 recites an obtaining unit for obtaining information relating to a load applied to each of a plurality of actuators, which is data gathering.
Claim 5 recites a processing unit for, based on the information obtained by the obtaining unit, calculating a partial load ratio, the partial load ratio representing a ratio of the load on each of the actuators to a total load, the total load being a sum of the loads on the respective actuators, which is a mathematical relationship, formula, and/or calculation.
Claim 5 recites a diagnosing unit for diagnosing a condition of each of the actuators based on the total load and the partial load ratio calculated by the processing unit, which is a mental process.
Claims 9-16 recite a display unit for displaying the information obtained by the obtaining unit using a graph plotted by taking the partial load ratio along an axis and the total load along another axis, and the display unit displays on the graph a line indicating an upper limit of an allowable partial load ratio for each of the actuators determined by the total load, which are merely using a generic computer component to display information.
Claim 17 recites an obtaining unit for obtaining information relating to a load applied to each of the plurality of actuators, which is data gathering.
Claim 17 recites a processing unit for, based on the information obtained by the obtaining unit, calculating a partial load ratio, the partial load ratio representing a ratio of a load on each of the actuators to a total load, the total load being a sum of the loads on the respective actuators, which is a mathematical relationship, formula, and/or calculation.
Claim 17 recites a diagnosing unit for diagnosing a condition of the drive device based on the partial load ratio, which is a mental process.
Claim 17 recites a drive control unit “for controlling the drive device based on a diagnosis made by the diagnosing unit”, which is an intended use and merely a generic computer component to output a result.
Claim 18 recites an obtaining unit for obtaining information relating to a load applied to each of the plurality of actuators, which is data gathering.
Claim 18 recites a processing unit for, based on the information obtained by the obtaining unit, calculating a partial load ratio, the partial load ratio representing a ratio of a load on each of the actuators to a total load, the total load being a sum of the loads on the respective actuators, which is a mathematical relationship, formula, and/or calculation.
Claim 18 recites a diagnosing unit for diagnosing a condition of the drive device based on the partial load ratio, which is a mental process.
With regard to claims 1-5, 17, and 18, the appropriate ones of the above identified limitations, as drafted, are related to data gathering, which are considered as insignificant extra-solution activity (see MPEP §2106.05(g)).
With regard to claims 1, 5, 17, and 18, the appropriate ones of the above identified limitations, as drafted, are related to a mathematical relationship, formula, and/or calculation, which are considered abstract ideas (MPEP §2106.04(a)).
With regard to claim 1, as drafted, the claim recites an output unit for outputting the partial load ratio, which is merely using a generic computer component to output a result.
With regard to claims 5 and 18, as drafted, the claims recite a diagnosing unit for diagnosing a condition of each of the actuators based on the total load and the partial load ratio calculated by the processing unit, which is a mental process. Under the broadest reasonable interpretation, this covers performance of the limitations in the mind, but for the recitation of a generic diagnosing unit configured to perform the mental processes. That is, nothing in the claim elements precludes the steps from practically being performed in the human mind. These encompass a person manually performing the limitations in the mind. 
With regard to claims 9-16, claims 9-16 recite a display unit for displaying the information, which are merely using a generic computer component to display the various information.
With regard to claims 1-6 and 9-16, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the abstract ideas into a practical application, because the additional claim elements, such as the wind turbine, drive device, and actuators, are common components which do not add a meaningful limitation to the abstract idea.
With regard to claim 17, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the abstract ideas into a practical application, because the additional claim elements, such as the wind turbine, the wind turbine body and moving part driven by the drive device, drive device, and actuators, are common components which do not add a meaningful limitation to the abstract idea.
With regard to claim 18, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the abstract ideas into a practical application, because the additional claim elements, such as the drive device, and actuators, are common components which do not add a meaningful limitation to the abstract idea.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nohara ‘055 is cited to show a wind turbine with drive devices that uses a controller which receives information from a load sensor, and stops output of a driving gear when an abnormality is detected.
Kodama is cited to show a wind turbine with drive devices whereby when it is determined that the load on a yaw drive device is equal to or larger than a threshold value and the loads on yaw drive devices are smaller than the threshold value, a control unit increases the voltage supplied to the yaw drive devices, to increase the braking forces of electromagnetic brakes of the yaw drive devices.
Nohara ‘088 is cited to show a wind turbine with a control unit that provides a pulse signal to an electromagnetic motor brake unit until a value based on a load sensed by strain sensors falls below a threshold value.

Allowable Subject Matter
Claims 7-8, 11-12, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 7-8, 11-12, and 15-16, claims 7 and 8 integrate the abstract ideas into a practical application and recite brake for applying a braking force to the actuators; and a drive control unit for controlling the brake based on a diagnosis made by the diagnosing unit, which are sufficient to amount to significantly more than the judicial exception.
With regard to claims 19-20, claim 19 integrates the abstract idea into a practical application and recites the method of diagnosing a condition of each of the actuators based on the total load and the partial load ratio calculated in the calculating; and based on a diagnosis made in the diagnosing, controlling the drive device, which are sufficient to amount to significantly more than the judicial exception.
None of the prior art of record discloses or suggests an obtaining unit for obtaining information relating to a load applied to each of a plurality of actuators, the actuators being included in a drive device of a wind turbine and configured to cooperate with each other; and a processing unit for, based on the information obtained by the obtaining unit, calculating a partial load ratio, the partial load ratio representing a ratio of the load on each of the actuators to a total load, the total load being a sum of the loads on the respective actuators (claim 1).
None of the prior art of record discloses or suggests a condition monitoring device for a drive device of a wind turbine, the condition monitoring device comprising: an obtaining unit for obtaining information relating to a load applied to each of a plurality of actuators, the actuators being included in the drive device of the wind turbine and configured to cooperate with each other; a processing unit for, based on the information obtained by the obtaining unit, calculating a partial load ratio, the partial load ratio representing a ratio of the load on each of the actuators to a total load, the total load being a sum of the loads on the respective actuators; and a diagnosing unit for diagnosing a condition of each of the actuators based on the total load and the partial load ratio calculated by the processing unit (claim 5).
None of the prior art of record discloses or suggests a condition monitoring device for the drive device of the wind turbine, the condition monitoring device including: an obtaining unit for obtaining information relating to a load applied to each of the plurality of actuators; a processing unit for, based on the information obtained by the obtaining unit, calculating a partial load ratio, the partial load ratio representing a ratio of a load on each of the actuators to a total load, the total load being a sum of the loads on the respective actuators; a diagnosing unit for diagnosing a condition of the drive device based on the partial load ratio; and a drive control unit for controlling the drive device based on a diagnosis made by the diagnosing unit (claim 17).
None of the prior art of record discloses or suggests a condition monitoring device comprising: an obtaining unit for obtaining information relating to a load applied to each of a plurality of actuators, the actuators being included in a drive device and configured to cooperate with each other; a processing unit for, based on the information obtained by the obtaining unit, calculating a partial load ratio, the partial load ratio representing a ratio of a load on each of the actuators to a total load, the total load being a sum of the loads on the respective actuators; and a diagnosing unit for diagnosing a condition of each of the actuators based on the total load and the partial load ratio calculated by the processing unit (claim 18).
None of the prior art of record discloses or suggests a condition monitoring method for a drive device of a wind turbine, the condition monitoring method comprising steps of: obtaining information relating to a load applied to each of a plurality of actuators, the actuators being included in a drive device of a wind turbine and configured to cooperate with each other; based on the information obtained in the obtaining, calculating a partial load ratio, the partial load ratio representing a ratio of a load on each of the actuators to a total load, the total load being a sum of the loads on the respective actuators; and diagnosing a condition of each of the actuators based on the total load and the partial load ratio calculated in the calculating; and based on a diagnosis made in the diagnosing, controlling the drive device (claim 19).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745